Citation Nr: 0509180	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  95-12 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for arthralgia of the 
left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served periods of active duty in the Army from 
December 1967 to January 1971.  Service personnel records 
indicate that the veteran was in combat during active 
service, as he was awarded a Combat Infantryman Badge (CIB).

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) wherein the veteran's claims for entitlement to an 
increased rating for posttraumatic stress disorder (PTSD) and 
left knee disabilities were denied.  In July 1998, the 
veteran had a personal hearing with the undersigned Judge 
sitting in Washington, DC.  The veteran's claims file was 
transferred to the RO in Cleveland, Ohio in 2003.  In 2004, 
the veteran's claims file was transferred to the RO in 
Oakland, CA.

In November 1998, the veteran's claims were remanded by the 
Board in order to have the veteran identify his treatment 
providers and to obtain VA examination reports.  In an August 
2003 rating decision, the RO granted the veteran's claim for 
entitlement to an increased rating for PTSD and assigned a 
total (100 percent) disability evaluation, effective from 
February 1992. 

The Board notes that the veteran failed to report for a VA 
joints examination in May 2003.  Therefore, the veteran's 
left knee disability is rated on the basis of the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2004).  

In an August 2000 statement, the veteran claimed entitlement 
to service connection for a right hip disability.  This claim 
is referred to the RO for proper action.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  


2.  The veteran's arthralgia of the left knee is manifested 
by chronic pain, minimal limitation of motion, and no 
objective evidence of traumatic residual pathology.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of arthralgia of the left knee are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5099-5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a Compensable Evaluation for Arthralgia of 
the Left Knee

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).
In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board finds that the competent medical 
evidence of record does not support the assignment of a 
compensable rating for the veteran's service-connected left 
knee disability.  

The veteran's arthralgia of the left knee is currently 
evaluated as noncompensable under Diagnostic Codes 5099-5010.  
The veteran's diagnosed left knee disability does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2004).  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  Therefore, his service-connected left 
disability is rated according to the analogous condition of 
traumatic arthritis under Diagnostic Code 5010.  

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

None of the evidence of record, including VA treatment 
records, private hospital emergency room records, and 
multiple VA examination reports, shows X-ray findings of 
degenerative arthritis for the veteran's left knee.  In a May 
2001 VA examination report, the examiner specifically noted 
that there was "no objective evidence of arthritis or any 
orthopedic condition" related the veteran's service-
connected arthralgia of the left knee.   

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  VA examination reports 
dated in August 2000 and May 2001 have shown findings of full 
range of motion as well as range of motion from zero to 135 
degrees, which represents minimal limitation of motion.  
There are no range of motion findings of record that would 
warrant a compensable rating under Diagnostic Code 5260 or 
5261.  Further, the veteran is not entitled to a 10 percent 
rating under Diagnostic Code 5003 for noncompensable 
limitation of motion in his left knee joint, as evidence of 
record shows that the veteran does not suffer from arthritis 
established by X-ray findings.  In addition, none of the 
veteran's left knee limitation of range of motion findings 
have been confirmed by evidence of swelling, muscle spasm, or 
satisfactory evidence of painful motion in the affected 
joint.  

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates 
other impairment of the knee, recurrent subluxation or 
lateral instability, as 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).  The Board acknowledges 
that questionable slight anterior cruciate ligament 
instability was noted in an August 1997 VA treatment record.  
However, instability and subluxation were not demonstrated on 
clinical evaluation in any of the VA examination reports 
dated in July 1993, August 2000, and May 2001, nor in any 
other VA or private treatment records dated both before and 
after August 1997.  Therefore, the Board concludes that a 
preponderance of current medical evidence does not support a 
compensable rating under Diagnostic Code 5257 on the basis of 
the presence of instability or subluxation.

The Board is also not free to ignore the effects of pain.  
The Board notes that the veteran has continually complained 
of left knee pain in the medical evidence of record.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain. The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left knee disability to 
the extent that would support the assignment of an increased 
rating.  While the veteran's pain must be considered in 
evaluating his service-connected disability, the Schedule 
does not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  After considering the 
effects of the pain, incoordination, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for 
assignment of higher ratings under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A separate rating for arthritis can also be assigned based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59, 
which states that painful motion with joint or periarticular 
pathology is entitled to at least the minimum compensable 
rating for the joint.  See VAOPGCPREC 9- 98, footnote 1; 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
Unfortunately, as discussed above, the evidence of record 
does not show x-ray findings of arthritis or objective 
evidence of painful motion concerning the veteran's left knee 
disability.  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability of left knee 
arthralgia.  It is neither contended nor shown that the 
veteran's service-connected left knee disability involves 
ankylosis (Diagnostic Code 5256), dislocated semilunar 
cartilage (Diagnostic Code 5258), removal of semilunar 
cartilage (Diagnostic Code 5259), genu recurvatum (Diagnostic 
Code 5263), or impairment of the tibia and fibula (malunion 
or nonunion) (Diagnostic Code 5262).  

The Board acknowledges the veteran's complaints of pain, 
instability, stiffness, and limitation of motion associated 
with his service-connected residuals of left knee arthralgia.  
However, these complaints are not borne out by the medical 
record and the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his left knee disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.114 with respect to the current severity of his disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

The criteria for a compensable rating under Diagnostic Codes 
5010 through 5263 have not been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or an additional separate rating for the veteran's service-
connected disability residuals of left knee arthralgia under 
the Schedule.  The veteran's reports of left knee pain, 
stiffness, and limitation of motion do not meet or more 
nearly approximate the criteria for an increased or separate 
compensable rating under Diagnostic Codes 5010 through 5263.  
See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2004).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for the veteran's service-
connected left knee disability.  Moreover, as discussed 
above, the schedular criteria for a compensable rating under 
Diagnostic Codes 5099-5010 has not been shown.  In addition, 
it has not been shown that the service-connected left knee 
disability alone has required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment.  While evidence of record shows that 
the veteran had not been employed for many years, there is no 
indication that the veteran's service-connected left knee 
disability produced marked interference with his employment.  
For these reasons, the assignment of an extraschedular rating 
for the veteran's disability of left knee arthralgia is not 
warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to a compensable evaluation for left knee arthralgia.  With 
regard to requirement (1), above, the Board notes that the RO 
sent the veteran a VCAA notice letters in September 2002 and 
April 2003 informing him what was needed to establish 
entitlement to a compensable evaluation.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the April 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence, both with respect to the 
underlying claim for service connection and the subsequent 
appeal for a higher rating.  In addition, the RO issued him a 
SSOC in September 2003 that contained the complete text of 
38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in September 2002 and 
April 2003.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  


The Board notes that September 2002 and April 2003 letters as 
well as the September 2003 SSOC from the RO were sent to the 
appellant after the RO's August 1993 rating decision that is 
the basis of the appellant's appeal.  In this case, the VCAA 
was enacted after the original AOJ adjudication of the claim 
in 1993.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
appellant in the September 2002 and April 2003 letters by the 
RO fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim was 
readjudicated in a supplemental statement of the case issued 
in September 2003.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the September 2002 and April 2003 
letters as well as the September 2003 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the September 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the September 2002 and April 2003 letters as 
well as the September 2003 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letters in 
September 2002 and August 2003 as well as a SSOC dated in 
September 2003, which informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to a compensable evaluation for his service-
connected left knee disability.  In addition to requesting 
service medical records, VA has obtained multiple VA 
examination reports, VA outpatient treatment records, and 
private records identified by the veteran.  

In May 2003, after being informed of 38 C.F.R. § 3.655 in a 
RO letter during the same month, the veteran failed to report 
to a VA joints examination.  Under the circumstances, no 
further development is warranted.  See 38 C.F.R. §§ 3.159,  
3.655(b) (2004); see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that the VA's duty to assist the veteran 
is not a one-way street; the veteran also has an obligation 
to assist in the adjudication of his claim).

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to a compensable evaluation for arthralgia of the 
left knee is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


